UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1 TO Commission File Number001-37605 LM FUNDING AMERICA, INC. (Exact name of Registrant as specified in its Charter) Delaware 47-3844457 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 302 Knights Run Avenue Suite 1000 Tampa, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)222-8996 Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.001 Per Share
